Citation Nr: 1230346	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD) from April 3, 2008, to January 25, 2010, and in excess of 30 percent for the disability from January 26, 2010.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a knot on the inner left thigh/groin area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to August 2005.  He also had a period of active service from November 2002 to April 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, which assigned an initial noncompensable rating for PTSD, effective April 3, 2008, and denied service connection for left ankle disability, back disability, bilateral knee disability, and a knot on the inner left thigh.

In a March 2010 rating decision, the New Orleans, Louisiana RO awarded a 30 percent rating for the Veteran's service-connected PTSD, effective from January 26, 2010.  

The Veteran was scheduled to testify before a Veterans Law Judge at a hearing in August 2011 but he failed without explanation to appear for the hearing, and he has not requested that the hearing be rescheduled.  His request for a hearing before the Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.




REMAND

Regarding the Veteran's claim for higher initial ratings for his service-connected PTSD, the Board is of the opinion that additional development is required before the Veteran's claim is decided.  

In this regard, the Board notes that the most recent VA examination to determine the current degree of severity of the Veteran's service-connected PTSD was in May 2008.  The May 2008 VA examiner described the Veteran's PTSD as "very mild" and assigned a Global Assessment Functioning (GAF) score of 65-70.  More recent VA treatment records reflect GAF scores of 58 in August 2009 and 60 in January 2010.  

Since it has been more than four years since the Veteran was afforded a VA examination to determine the current degree of severity of his PTSD and in light of the evidence suggesting that the disability has increased in severity since then, the Board has determined that he should be afforded another VA examination to determine the current degree of severity of the disability.  

Regarding the Veteran's claims for service connection, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Service treatment records indicate that the Veteran presented with complaints of knee pain, back pain and ankle pain.  In addition, the Veteran is competent to state that he had pertinent symptoms in service and thereafter.  Moreover, the post-service medical evidence shows that he has been diagnosed with bilateral knee disability, a possible left heel spur, and lumbago with a pars inerterarticularis defect at L5.  In addition, he has sought treatment in July 2007 for left groin/thigh pain which was possibly related to a muscle strain or pull. 

Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine nature and etiology of any back, knee, left ankle, and left groin/thigh disability present during the period of these claims. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to post-service treatment or evaluation of the disabilities at issue. 

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all left ankle disorders present during the period of this claim.  Any indicated studies should be performed, and the claims file and any pertinent evidence in Virtual VA not contained in the claims file must be made available to and reviewed by the examiner.

Based on the review of the record and the examination results, the examiner should provide an opinion with respect to each left ankle disability present during the period of this claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

A complete rationale for each opinion expressed must be provided.

4.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all knee disorders present during the period of this claim.  Any indicated studies should be performed, and the claims file and any pertinent evidence in Virtual VA not contained in the claims file must be made available to and reviewed by the examiner.

Based on the review of the record and the examination results, the examiner should provide an opinion with respect to each knee disability present during the period of this claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

A complete rationale for each opinion expressed must be provided.

5.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders present during the period of this claim.  Any indicated studies should be performed, and the claims file and any pertinent evidence in Virtual VA not contained in the claims file must be made available to and reviewed by the examiner.

Based on the review of the record and the examination results, the examiner should provide an opinion with respect to a back disability present during the period of this claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

A complete rationale for each opinion expressed must be provided.

6.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all left groin/thigh disorders present during the period of this claim.  Any indicated studies should be performed, and the claims file and any pertinent evidence in Virtual VA not contained in the claims file must be made available to and reviewed by the examiner.

Based on the review of the record and the examination results, the examiner should provide an opinion with respect to each left groin/thigh disorder present during the period of this claim as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

A complete rationale for each opinion expressed must be provided.

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should re-adjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

